Citation Nr: 9910023	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1990 rating decision which held that the veteran was not 
permanently and totally disabled for pension purposes.

2.  Entitlement to an effective date earlier than September 
25, 1992, for a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

The veteran's original claim for pension benefits was denied 
by a rating decision of July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted nonservice-connected pension 
benefits and assigned an effective date of September 25, 
1992.

During the course of this appeal, the veteran moved and his 
claims folder was transferred to the RO in Winston-Salem, 
North Carolina.

A personal hearing before the RO was accorded to the veteran 
in May 1995, a transcript of which is of record.

This matter was previously before the Board in January 1997, 
at which time it was remanded to comply with the veteran's 
request for a Travel Board hearing.  The veteran subsequently 
changed his hearing request to appear before a Member of the 
Board in Washington, D.C.  See 38 C.F.R. § 20.702 (1998).  A 
personal hearing was subsequently held before a Member of the 
Board sitting in Washington, D.C., a transcript of which is 
of record.

In July 1998, the Board remanded the case for additional 
development.  At that time, the Board noted that the veteran 
had raised a claim of clear and unmistakable error with 
respect to the July 1990 rating decision.  The Board noted 
that if the veteran had raised a valid claim of clear and 
unmistakable error, it would be inextricably intertwined with 
the claim for an earlier effective date.  Therefore, the 
Board referred this issue to the RO for appropriate action.

In July 1998, the RO determined that the July 1990 rating 
decision did not contain clear and unmistakable error.  The 
issue was subsequently listed in an August 1998 Supplemental 
Statement of the Case, and the veteran submitted additional 
argument on this issue.

The case has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to 
nonservice-connected pension was received February 27, 1990.

2.  The veteran's original claim of entitlement to 
nonservice-connected pension was denied by a July 1990 rating 
decision.  The veteran was fully informed of this decision, 
and did not appeal.

3.  At the time of the July 1990 rating decision the medical 
evidence then of record consisted of statements from a VA 
physician and a private physician, both of whom unequivocally 
stated that the veteran was unable to work due to 
disabilities, and that he would be disabled for one year or 
more.

4.  The July 1990 rating decision was clearly and 
unmistakably erroneous in failing to consider all of the 
evidence in favor of the veteran's claim; the corrects facts, 
as they were known at the time, showed that the veteran was 
permanently and totally disabled for pension purposes.



CONCLUSION OF LAW

1.  The rating decision of July 1990, which denied 
entitlement to nonservice-connected pension, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998); Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc).

2.  The requirements for an effective date of February 27, 
1990, for an evaluation of a permanent and total disability 
rating for pension purposes have been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  On February 27, 1990, the RO received 
the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, in which he initiated his claim of 
entitlement to nonservice-connected pension.  At this time, 
the veteran reported that he had been hospitalized at the 
Massachusetts General Hospital in January 1990.  He also 
identified medical treatment for a nervous breakdown at the 
VA Hospital in Brockton, Massachusetts, in 1980, and at the 
VA Hospital in Manchester, New Hampshire, in 1981.  
Additionally, the veteran reported treatment at the VA 
Medical Center (VAMC) in Boston, Massachusetts, from 1983-
1989.

Submitted with the application for pension benefits in 
February 1990 were copies of a statement from S. McNeil, 
M.D., of the Boston VAMC, dated in October 1989, and a 
statement from G. Crosby, M.D., of the Massachusetts General 
Hospital, dated in February 1990.  Dr. Crosby stated that the 
veteran had been diagnosed with pancreatitis, status post 
pancreatectomy and splenectomy in January 1990.  Further, Dr. 
Crosby reported that the veteran was examined on February 8, 
1990, and that the veteran was unable to work and that he 
would be disabled for one year or more.

Dr. McNeil of the Boston VAMC diagnosed degenerative 
arthritis of the lumbosacral spine and degenerative disc 
disease.  Further, Dr. McNeil reported that he last examined 
the veteran in October 1989 and that in his opinion the 
veteran was unable work secondary to pain, that the veteran 
would not benefit from retraining, and that the veteran would 
be disabled for one year or more.

It is noted that both Dr. Crosby and Dr. McNeil's statement 
were on standardized questionnaires in response to a request 
from the Massachusetts Department of Public Welfare.

In March 1990, a copy of a February 1990 decision by the 
Commonwealth of Massachusetts Division of Administrative Law 
Appeals was added to the record.  Among other things, it was 
noted that the veteran had appealed an adverse determination 
by the City of Boston Veteran's Services Department.  This 
decision also noted that the opinions from Dr. Crosby and Dr. 
McNeil classified the veteran as being unable to work for one 
year or more.  Therefore, the decision concluded that these 
medical reports left no doubt that the veteran was currently 
unemployable.  Consequently, it was recommended that the 
veteran's appeal be sustained.  Further, it was noted that 
the veteran was eligible for VA nonservice pension.  Thus, as 
a condition for continuing benefits, the veteran was to be 
directed to apply for this benefit and supply confirmation of 
same to Veteran's Services.  The veteran was also to be 
directed t0o appeal an earlier denial of SSI benefits, or if 
the appeal period had passed, to reapply for same based on 
his current physical status.

By correspondence dated in March 1990, the RO informed the 
veteran that they had received his claim for benefits, and 
were making arrangements for his physical examination.  The 
RO informed the veteran that he would be informed at a later 
date of the time and place of the examination.  Additionally, 
the RO informed the veteran that if he failed to report for 
this examination, his claim could be disallowed or he could 
receive a lower monetary benefit than he might otherwise be 
entitled.

The veteran responded by correspondence dated later in March 
1990.  At that time, he emphasized that he had filed a 
pension rather than a compensation claim.  Also, the veteran 
reported that he had supplied substantial medical evidence to 
support his claim, and requested that he not be subjected to 
another exam unnecessarily.  Further, he informed the RO that 
if additional medical evidence was needed in connection with 
his claim, it could be obtained from the Massachusetts 
General Hospital, and supplied the address thereof.  The 
veteran stated that he was followed regularly for his 
conditions at this facility.

The evidence on file shows that the veteran was scheduled for 
a VA examination in April 1990, and that he failed to appear.  
However, no correspondence is on file which shows when the 
veteran was informed of the exact date and time of this 
examination.

By a July 1990 rating decision, the RO denied the veteran's 
claim for nonservice-connected pension, as well as service 
connection for a back disorder.  The evidence noted at that 
time was the veteran's service medical records, and the 
October 1989 statement from Dr. McNeil.  No reference was 
made to either the February 1990 statement from Dr. Crosby, 
or the February 1990 decision by the Commonwealth of 
Massachusetts Division of Administrative Law Appeals.  With 
respect to Dr. McNeil's statement, the RO noted that it 
showed the veteran had degenerative arthritis of the 
lumbosacral spine; that flexion was from zero to 30 degrees; 
that the lumbosacral spine was tender; and that the veteran 
required a back brace.  It was also noted that the veteran 
failed to appear for VA examination.  The RO concluded that 
the evidence did not establish that the veteran was unable to 
maintain gainful employment due to disability.  Additionally, 
the RO noted that 38 C.F.R. § 3.321 had been considered and 
was not for application.

The veteran was informed of the adverse rating decision on 
his back disorder and nonservice-connected pension claims by 
correspondence dated in August 1990.  Among other things, the 
RO noted the evidence it had considered, and informed the 
veteran that a VA Form 1-4107 was enclosed that explained his 
procedural and appellate rights.

Later in August 1990, the veteran submitted a one-page 
Admission Assessment form from the Massachusetts General 
Hospital, which was dated in March 1990.  This document shows 
that the veteran was admitted due to fever and weight loss of 
30 pounds since January due to poor appetite.  It was noted 
that his past health problems included chronic pancreatitis 
since 1983, arthritis of spine, degenerative disc disease, 
tooth decay, headache, and dizziness.  The veteran also 
reported occasional episodes of diarrhea.  On an enclosed 
note, the veteran reported that the Admission Assessment form 
was to insure the VA had his updated medical records, among 
other things.

In an October 1990 rating decision, the RO confirmed and 
continued the prior denial of the veteran's claim for 
nonservice-connected pension.  The RO noted that the March 
1990 Admission Assessment form showed that the veteran was 
admitted for weight loss and poor appetite.  It was further 
noted that the veteran had had chronic pancreatis since 1983, 
arthritis of the spine, degenerative disc disease, and that 
he had reported occasional episodes of diarrhea.  The RO 
concluded that the evidence did not establish that the 
veteran was unable to maintain gainful employment due to his 
disabilities.  Therefore, the claim remained denied.

The veteran was informed of the October 1990 adverse rating 
decision by correspondence dated later that same month.  The 
RO noted it had considered the March 1990 Admission 
Assessment report from Massachusetts General Hospital.  
Additionally, the RO instructed the veteran to see the 
enclosed Notice of Procedural and Appellate Rights if he 
believed the decision was incorrect.

No correspondence is on file from the veteran until September 
25, 1992, when he submitted a new VA Form 21-526.  At that 
time, the veteran identified his disabilities as chronic 
pancreatis, degenerative arthritis of the spine, and 
diabetes.  He also reported that he had received medical 
treatment from Heritage Hospital, Massachusetts General 
Hospital, and the VAMC in Jamaica Plain, Massachusetts.

The RO sent development letters to Heritage Hospital and 
Massachusetts General Hospital in October 1992.  Heritage 
Hospital responded in November 1992 that it could not comply 
with the RO's request as the veteran's record was incomplete 
at that time.  However, it was noted that the request had 
been logged and that the information would be sent when the 
record was completed. 

By correspondence dated in December 1992, the RO informed the 
veteran that neither Heritage Hospital nor Massachusetts 
General Hospital had answered the requests for information.  
Therefore, the veteran was requested to obtain records from 
these facilities as soon as possible.

The RO did obtain a hospitalization report from the Boston 
VAMC, which shows that the veteran was hospitalized in August 
1992.

In a February 1993 rating decision, the RO denied the 
veteran's claim for nonservice-connected disability pension.  
The RO noted that requests for records had been made directly 
to both Heritage Hospital and Massachusetts General Hospital, 
as well as the veteran, but that no records had been received 
from either facility.  After summarizing the August 1992 
hospitalization report, the RO concluded that no change was 
warranted in the prior denial because the evidence of record 
did not indicate that the veteran was permanently and totally 
disabled.  The veteran was informed of this decision by 
correspondence dated later that same month.

Additional treatment records were received from the Boston 
VAMC which covered the period from December 1983 to August 
1992.  Also, private treatment records were obtained from the 
Massachusetts General Hospital which covered the period from 
January 1990 to December 1992.

In a July 1993 rating decision, the RO granted nonservice-
connected pension benefits and assigned an effective date of 
September 25, 1992.  The only evidence noted by the RO in 
this decision was a Massachusetts General Hospital report 
which covered the period from March 1990 to March 1993.  The 
RO also noted that new medical evidence had been presented 
from March 2, 1993, to March 17, 1993, which showed that the 
veteran had pancreatitis, neuro dermatitis, status post 
splenectomy, chronic obstructive pulmonary disease, and 
degenerative joint disease of the spine.  Based upon this 
evidence, the RO concluded that the veteran was unemployable 
by reason of his nonservice-connected disabilities.

The veteran was informed of the award of nonservice-connected 
pension by correspondence dated in October 1993.

In December 1993, the veteran reported that he had applied 
for nonservice-connected pension on February 13, 1990, and 
that he should receive retroactive benefits to that date.  In 
support of his claim, the veteran submitted a copy of a 
letter, dated in March 1990, that he had received from the 
Commonwealth of Massachusetts Office of Commissioner of 
Veterans' Services.  This letter noted that a hearing was 
held on February 13, 1990, at the Division of Administrative 
Law Appeals to review the veteran's appeal from a decision of 
the Board Veterans' Services Department.  Further, this 
letter noted based on the findings and rulings contained in 
the Administrative Magistrate's recommended decision, the 
veteran's appeal was granted conditionally.  This letter 
directed the veteran to apply for a VA nonservice-connected 
pension and to supply proof of such application to the City 
of Boston Veterans' Services Department.  The veteran 
apparently hand wrote on this letter that he did apply for 
this pension.

In a subsequent statement, dated later in December 1993, the 
veteran reported that he made his first application for 
pension on January 13, 1990.  Therefore, he contended that 
January 13, 1990, should be the effective date of his award 
for pension.

A personal hearing was conducted before the RO in May 1995.  
At this hearing, the veteran testified that he had applied 
for pension back in January 1990.  The veteran also expressed 
his confusion about the various correspondence he had 
received from VA regarding his various claims.  Also, he 
testified about his claim for veterans benefits with the 
Commonwealth of Massachusetts, including the fact that his 
claim was granted by an Administrative Law Judge.  

The Hearing Officer confirmed and continued the denial of the 
veteran's claim for an earlier effective date for his award 
of nonservice-connected pension by a Supplemental Statement 
of the Case issue later in May 1995.  The Hearing Officer 
noted that the veteran's original claim was received on 
February 27, 1990.  Additionally, the Hearing Officer noted 
that the evidence showed the veteran was "significantly 
disabled back in 1990," at which time an Administrative Law 
Judge of the Commonwealth of Massachusetts ruled that the 
veteran was entitled to veteran's Aid from the Commonwealth.  
However, it was noted that the veteran's original claim was 
denied by a July 1990 rating decision, and that he was 
informed of this decision by a letter dated in August 1990.  
In the absence of a timely appeal, the decision became 
finally disallowed.  Consequently, the veteran's benefits 
became effective September 25, 1992, the date of his reopened 
claim.  The Hearing Officer also noted that consideration had 
been accorded the veteran as to assigning an earlier 
effective date based upon VA hospitalizations during 1992 
that preceded the date of the reopened claim.  However, the 
evidence showed that the veteran was in prison for 19 months, 
and was, thus, removed from a work possible environment at 
that time.  Therefore, the Hearing Officer upheld the 
assignment of September 25, 1992, as the effective date of 
entitlement to nonservice-connected disability pension.

In February 1998, the veteran submitted private medical 
records which he stated showed the time he became totally and 
permanently disabled.  He asserted that VA made "a clear and 
unmistakable error" in the original denial of his claim.  

The private medical records submitted by the veteran include 
a hospitalization report from March to April 1990 for chronic 
pancreatitis and pancreatic phlegmon, with associated 
diagnoses of status post splenectomy and distal 
pancreatectomy; history of alcoholism and alcoholic 
hepatitis; and degenerative disc disease.  Also submitted was 
a June 1988 treatment record which included an assessment of 
degenerative arthritis of the lumbosacral spine.  None of 
these records were on file at the time of either the July or 
October 1990 rating decisions.

A personal hearing was conducted before the undersigned Board 
Member in March 1998.  At this hearing, the veteran took 
exception to the finding that he did not appeal the original 
rating decision of July 1990.  He testified that after he 
received the letter informing him that his claim had been 
denied, he went to the RO where he reportedly told an 
official that he wanted to appeal the denial of his pension 
claim.  The veteran testified that this official wrote up 
paperwork to initiate his appeal, and that he (the veteran) 
did sign and date this paperwork.  However, the veteran 
testified that when he left the RO, he saw the official dump 
his paperwork in the trash can.  The veteran testified that 
he was unable to check on his appeal after this period, 
because he was detained in prison for 17 months, beginning in 
1991.  Furthermore, he testified that his medical records 
clearly showed that he was disabled at the time of his 
original claim.  The veteran noted that this fact was 
supported by the Hearing Officer's decision in the May 1995 
Supplemental Statement of the Case.  On inquiry, the veteran 
testified that he signed a log-in sheet when he went to the 
RO about appealing his pension claim back in 1990.  

Following the above personal hearing, the Board remanded the 
veteran's claim for additional development in July 1998.  The 
RO was to address the veteran's claim of clear and 
unmistakable error.  Thereafter, if the RO determined the 
veteran had not raised a valid claim of clear and 
unmistakable error, the Boston, Massachusetts, RO was to be 
contacted and requested to conduct a search the log of 
visitors to the RO from August 15 to September 30, 1990, in 
order to corroborate the veteran's contention that he went to 
the RO following the original denial of his claim.  
Documentation as to whether a log of visitors for 1990 still 
exists and, if so, the results of the search should be placed 
in the claims folder.

Following the Board's remand, the RO determined in a July 
1997 rating decision that no revision was warranted in the 
July 1990 rating decision to deny service-connected pension.  
The RO found that the decision was based on the available 
evidence of record at that time and the rules then in effect.  
The evidence noted by the RO from the July 1990 rating 
decision were the service medical records and the October 
1989 statement from Dr. McNeil.

A July 1998 Report of Contact is on file, which shows that 
the Boston RO was contacted to clarify if the veteran was at 
that facility in 1990.  An official at the Boston RO was 
requested to check all logs for any indication that the 
veteran was at the RO.  An e-mail from an official of the 
Boston RO is on file, which reported that a thorough review 
of the Personal Interviewing Unit Logs was conducted in 
August 1998 for the months of August and September 1990.  
Upon completion of this review, it was reported that the 
veteran's name "did-not" appear on any of those logs for 
the period requested.

In an August 1998 Supplemental Statement of the Case, the RO 
found that the evidence did not support the an effective date 
prior to September 25, 1992, for an award of pension, and 
that no revision was warranted in the July 1990 rating 
decision to deny nonservice-connected pension.

In an August 1998 statement, the veteran contended that the 
original denial of his claim was erroneous in that it did not 
include the evidence submitted from the Massachusetts General 
Hospital, or the record from the Commonwealth of 
Massachusetts Office of Commissioner of Veterans Services 
which granted benefits.  


Legal Criteria:  Clear and Unmistakable Error.  The Board 
notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 
taken together, a rating decision is final and binding in the 
absence of clear and unmistakable error.  Under 38 C.F.R. 
§ 3.105(a), "[p]revious determinations which are final and 
binding ...will be accepted as correct in the absence of 
clear and unmistakable error."  A decision which constitutes 
a reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided the following 
guidance with regard to a claim of clear and unmistakable 
error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement 
as to how the facts were weighed or 
evaluated.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).


The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self-
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed at 
the time it was made.  A determination that 
there was a 'clear and unmistakable error' 
must be based on the record and the law that 
existed at the time of the prior AOJ [agency 
of original jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-314.

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998) is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was clear and 
unmistakable error in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.


Analysis:  Clear and Unmistakable Error.  In order to 
determine whether the July 1990 rating decision contained 
clear and unmistakable error, we review the law and evidence 
which was before the rating board "at that time."  38 
C.F.R. § 3.104(a) (1998).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell, 
supra at 314.  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the rating board's 
actions in 1990 in determining whether clear and unmistakable 
error existed.

In the instant case, the veteran has alleged that there was 
clear and unmistakable error in the July 1990 rating 
decision, because the evidence clearly showed that he was 
unemployable due to his medical disabilities at that time.  
The veteran has emphasized the medical records from 
Massachusetts General Hospital, as well as the February 1990 
decision by the Commonwealth of Massachusetts Division of 
Administrative Law Appeals, were not considered in the 
adjudication of his original claim.

To the extent that the veteran contends that the evidence of 
record was not properly weighed at the time of the July 1990 
rating decision, the Board notes that the Court has 
consistently held that such assertions do not give rise to 
the stringent definition of clear and unmistakable error.  
See Russell, supra; Fugo, supra.

As an additional matter, the Board notes that the veteran, to 
a certain degree, has made reference to medical records that 
were not on file at the time of the July 1990 rating 
decision.  Such records cannot be the basis for a legitimate 
claim of clear and unmistakable error.

While the veteran did report on his original VA Form 21-526 
that he had received treatment at both the Massachusetts 
General Hospital and the Boston VAMC, no efforts appear to 
have been made to obtain these records until the veteran 
reopened his claim in September 1992.  Thus, it appears that 
the Boston RO did not comply with the duty to assist at the 
time of the July 1990 rating decision.  However, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of clear and unmistakable error, 
because it essentially is based upon evidence that was not of 
record at the time of the earlier decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 522 (1997); Elkins v. Brown, 8 Vet. 
App. 31, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  With respect to the VA medical records, the Board 
notes that the Court held in Bell v. Derwinski, 2 Vet. App. 
611 (1992), that any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
However, this constructive possession rule does not provide a 
basis for finding clear and unmistakable error in decisions 
issued prior to July 21, 1992.  VAOPGCPREC 12-95.  Thus, this 
rule does not apply to the instant case.

Nevertheless, the Board notes that neither the February 1990 
statement from Dr. Crosby nor the February 1990 decision by 
the Commonwealth of Massachusetts Division of Administrative 
Law Appeals were cited by the RO in the July 1990 rating 
decision.  The Court has noted that, pursuant to the Veterans 
Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 
Stat. 2062 , 2066 (1989), that beginning in February 1990 ROs 
were required to list "a summary of the evidence 
considered."  Eddy v. Brown, 9 Vet. App. 52, 58 (1996); 
Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Since both the 
statement from Dr. Crosby and the administrative decision 
were relevant and probative of the veteran's claim for 
nonservice-connected pension, and the RO was required to list 
and consider all such evidence at the time of the July 1990 
decision, the Board finds that the presumption of regularity 
attending the official acts of public officers does not apply 
in the instant case.  Thus, it must be concluded that not all 
relevant law and evidence was considered at the time of the 
July 1990 rating decision.  See Dolan, supra.  

The Board further finds that the statement of Dr. Crosby and 
the February 1990 decision by the Commonwealth of 
Massachusetts Division of Administrative Law Appeals clearly 
support a finding that the veteran was unemployable by virtue 
of his disabilities.  In fact, in the May 1995 Supplemental 
Statement of the Case, the Hearing Officer specifically noted 
this evidence as supporting a finding that the veteran was 
"significantly disabled back in 1990."

For the reasons stated above, the Board finds that the RO did 
not consider all of the relevant and probative evidence of 
record at the time of the July 1990 rating decision, even 
though this evidence was of record and directly relevant and 
probative to the veteran's claim.  Additionally, this 
evidence clearly supported a grant of the veteran's claim for 
nonservice-connected pension.  Consequently, the Board must 
find that "the correct facts, as they were known at the 
time, were not before the adjudicator."  Russell at 312.  
Moreover, given the significance of Dr. Crosby's statement 
and the February 1990 decision by the Commonwealth of 
Massachusetts Division of Administrative Law Appeals, as 
noted by the Hearing Officer, the Board finds that this error 
is "undebatable," and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Id. at 313-314; see also Fugo at 43-
44; Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  This 
finding is also supported by the fact that there was no 
evidence on file at the time of the July 1990 rating decision 
which refuted the conclusion that the veteran was 
unemployable by virtue of his disabilities.  All of the 
probative evidence then of record tended to support the 
veteran's claim.

For the reasons stated above, the Board concludes that there 
was clear and unmistakable error in the July 1990 rating 
decision.

Legal Criteria:  Earlier Effective Date.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is the later.  The effective date of disability 
compensation based on direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (1998).

Analysis:  Earlier Effective Date.  The evidence shows that 
the RO denied the veteran's claim for an effective date prior 
to September 25, 1992, because that was the date the veteran 
reopened his claim for nonservice-connected pension after a 
final disallowance.  Under such circumstances, the law does 
not permit an effective date prior to the date the claim is 
reopened.  38 C.F.R. § 3.400 (r).  However, for the reasons 
stated above, the Board has determined that there was clear 
and unmistakable error in the prior rating decision of July 
1990.  A decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  Therefore, the veteran is entitled to an 
evaluation of a permanent and total disability rating for 
pension purposes effective from the date of receipt of his 
original application for pension, that is February 27, 1990.


ORDER

There was clear and unmistakable error in the July 1990 
rating decision denying entitlement to a permanent and total 
disability rating for pension purposes.

An earlier effective date of February 27, 1990, for a 
permanent and total disability rating for pension purposes is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

